Name: Commission Regulation (EC) No 1057/98 of 20 May 1998 amending Regulation (EC) No 122/98 on managing the ceilings for imports of fresh and processed sour cherries originating in the Republics of Bosnia-Herzegovina and Croatia and Regulation (EC) No 123/98 on managing the ceilings for imports of fresh and processed sour cherries originating in the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  tariff policy;  political geography
 Date Published: nan

 Avis juridique important|31998R1057Commission Regulation (EC) No 1057/98 of 20 May 1998 amending Regulation (EC) No 122/98 on managing the ceilings for imports of fresh and processed sour cherries originating in the Republics of Bosnia-Herzegovina and Croatia and Regulation (EC) No 123/98 on managing the ceilings for imports of fresh and processed sour cherries originating in the former Yugoslav Republic of Macedonia Official Journal L 151 , 21/05/1998 P. 0025 - 0026COMMISSION REGULATION (EC) No 1057/98 of 20 May 1998 amending Regulation (EC) No 122/98 on managing the ceilings for imports of fresh and processed sour cherries originating in the Republics of Bosnia-Herzegovina and Croatia and Regulation (EC) No 123/98 on managing the ceilings for imports of fresh and processed sour cherries originating in the former Yugoslav Republic of MacedoniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 70/97 of 20 December 1996 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina and Croatia and to imports of wine originating in the former Yugoslav Republic of Macedonia and the Republic of Slovenia (1), as last amended by Regulation (EC) No 2636/97 (2), and in particular Article 10 thereof,Having regard to Council Regulation (EC) No 77/98 of 9 January 1998 on certain detailed rules for the application of the Cooperation Agreement between the European Community and the former Yugoslav Republic of Macedonia (3), and in particular Article 1 thereof,Whereas, Article 3(1)(a) of Commission Regulations (EC) No 122/98 (4) and (EC) No 123/98 (5) refers to Article 5 of Commission Regulation (EC) No 1556/96 (6), as last amended by Regulation (EC) No 947/98 (7), the second subparagraph of which was amended by Regulation (EC) No 855/98 (8); whereas the wording of the abovementioned paragraphs should accordingly be supplemented to indicate clearly the frequency of the notifications; whereas, also, Article 5 of Regulation (EC) No 122/98 and (EC) No 123/98 should be deleted because its transitional provisions have now expired;Whereas the measures provided for in this Regulation are in accordance with the joint opinion of the Management Committee for Fresh Fruit and Vegetables and the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 122/98 is hereby amended as follows:1. in Article 3(1), the following subparagraph is added:'The notifications shall be made by noon (Brussels time) at the latest on the following days:- each Wednesday for applications submitted on Monday and Tuesday,- each Friday for applications submitted in Wednesday and Thursday,- each Monday for applications submitted the previous Friday.`;2. Article 5 is deleted;3. Article 6 becomes Article 5.Article 2 Regulation (EC) No 123/98 is hereby amended as follows:1. In Article 3(1), the following subparagraph is added:'The notifications shall be made by noon (Brussels time) at the latest on the following days:- each Wednesday for applications submitted on Monday and Tuesday,- each Friday for applications submitted on Wednesday and Thursday,- each Monday for applications submitted the previous Friday.`;2. Article 5 is deleted;3. Article 6 becomes Article 5.Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 May 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 16, 18. 1. 1997, p. 1.(2) OJ L 356, 31. 12. 1997, p. 16.(3) OJ L 8, 14. 1. 1998, p. 1.(4) OJ L 11, 17. 1. 1998, p. 15.(5) OJ L 11, 17. 1. 1998, p. 17.(6) OJ L 193, 3. 8. 1996, p. 5.(7) OJ L 132, 6. 5. 1998, p. 11.(8) OJ L 122, 24. 4. 1998, p. 9.